


Exhibit 10.10

 

International Rectifier Corporation

Deferred Compensation Plan

Master Plan Document

 

Amended and Restated

 

Effective January 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.1

“Account Balance”

1

 

 

 

1.2

“Annual Deferral Amount”

1

 

 

 

1.3

“Annual Installment Method”

1

 

 

 

1.4

“Base Salary”

2

 

 

 

1.5

“Beneficiary”

2

 

 

 

1.6

“Beneficiary Designation Form”

2

 

 

 

1.7

“Board”

2

 

 

 

1.8

“Bonus”

2

 

 

 

1.9

“Change in Control”

3

 

 

 

1.10

“Change in Control Termination”

4

 

 

 

1.11

“Change in Control Termination Benefit”

4

 

 

 

1.12

“Claimant”

4

 

 

 

1.13

“Code”

4

 

 

 

1.14

“Committee”

4

 

 

 

1.15

“Company”

4

 

 

 

1.16

“Company Contribution Account”

4

 

 

 

1.17

“Company Contribution Amount”

4

 

 

 

1.18

“Death Benefit”

4

 

 

 

1.19

“Deferral Account”

5

 

 

 

1.20

“Director”

5

 

 

 

1.21

“Director Fees”

5

 

 

 

1.22

“Disability” or “Disabled”

5

 

 

 

1.23

“Disability Benefit”

5

 

 

 

1.24

“Election Form”

5

 

 

 

1.26

“Employer(s)”

5

 

 

 

1.27

“ERISA”

6

 

 

 

1.28

“First Plan Year”

6

 

 

 

1.29

“Participant”

6

 

 

 

1.30

“Plan”

6

 

 

 

1.31

“Plan Agreement”

6

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

1.32

“Plan Year”

6

 

 

 

1.33

“Retirement,” “Retire(s)” or “Retired”

6

 

 

 

1.34

“Retirement Benefit”

7

 

 

 

1.35

“Scheduled Distribution”

7

 

 

 

1.36

“Separation from Service”

7

 

 

 

1.38

“Specified Employee”

8

 

 

 

1.39

“Subsidiary”

8

 

 

 

1.40

“Termination Benefit”

9

 

 

 

1.41

“Trust”

9

 

 

 

1.42

“Unforeseeable Emergency”

9

 

 

 

1.43

“Years of Service”

9

 

ii

--------------------------------------------------------------------------------


 

INTERNATIONAL RECTIFIER CORPORATION
DEFERRED COMPENSATION PLAN
Amended and Restated
Effective January 1, 2009

 

Purpose

 

The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
International Rectifier Corporation, a Delaware corporation, and its
subsidiaries, if any, that sponsor this Plan.  This Plan shall be unfunded for
tax purposes and for purposes of Title I of ERISA.

 

This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention.

 

ARTICLE I

DEFINITIONS

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1           “Account Balance” shall mean, with respect to a Participant, an
entry on the records of the Employer equal to the sum of (i) the Participant’s
Deferral Account balance and (ii) the Participant’s Company Contribution Account
balance.  The Committee may establish such other subaccounts as are advisable in
the administration of this Plan.  The Account Balance, and each other specified
account balance, shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to
the Participant, or his or her Beneficiary, pursuant to this Plan.

 

If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate subaccounts, if
applicable) shall be established for such Participant as a device for the
measurement and determination of the (a) amounts deferred under the Plan that
are attributable to the Participant’s status as an Employee, and (b) amounts
deferred under the Plan that are attributable to the Participant’s status as a
Director.

 

1.2           “Annual Deferral Amount” as to a Participant shall mean that
portion of the Participant’s Base Salary, Bonus and Director Fees that the
Participant defers in accordance with Article 3 for any one Plan Year, without
regard to whether such amounts are withheld and credited during such Plan Year. 
In the event of a Participant’s Retirement, Disability, death or Separation from
Service prior to the end of a Plan Year, the Participant’s Annual Deferral
Amount for that Plan Year shall be the actual amount withheld prior to such
event.

 

1.3           “Annual Installment Method” shall be an annual installment payment
over the number of years selected by the Participant in accordance with this
Plan, calculated as

 

1

--------------------------------------------------------------------------------


 

follows:  (i) for the first annual installment, the Participant’s vested Account
Balance shall be calculated as of the close of business on or around the last
business day that occurs prior to the commencement of the Participant’s Plan
benefits, and (ii) for remaining annual installments, the Participant’s
remaining vested Account Balance (which shall continue to be adjusted pursuant
to Section 3.8 over the period that installment payments are made) shall be
calculated as of the close of business on or around the business day that occurs
on or about the next anniversary of the first annual installment payment to the
Participant or on or around the first day of each Plan Year following the Plan
Year in which the Participant Retires or experiences a Change in Control
Termination, whichever payment timing is selected by the Committee in its sole
discretion in the circumstances.  Each annual installment shall be calculated by
multiplying the applicable balance by a fraction, the numerator of which is one
and the denominator of which is the remaining number of annual payments due the
Participant.  By way of example, if the Participant elects a ten (10) year
Annual Installment Method for the Retirement Benefit, the first payment shall be
1/10 of the vested Account Balance, calculated as described in this definition. 
The following year, the payment shall be 1/9 of the vested Account Balance,
calculated as described in this definition.

 

1.4           “Base Salary” with respect to a Participant shall mean the
Participant’s annual cash compensation relating to services performed for an
Employer during the applicable Plan Year, excluding distributions from
nonqualified deferred compensation plans, bonuses (including, without
limitation, Bonuses), commissions, overtime, fringe benefits, stock options,
stock appreciation rights, restricted stock, stock units, performance shares,
performance units, other incentive payments (whether or not related to stock),
non-monetary awards, relocation expenses, director fees (including, without
limitation, Director Fees) and other fees, severance pay, and automobile and
other allowances paid to a Participant.  Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by any Employer; provided, however, that
all such amounts will be included in compensation only to the extent that, had
there been no such plan, the amount would have been payable in cash to the
Employee and otherwise would have been included in the Participant’s Base Salary
for the relevant year.

 

1.5           “Beneficiary” as to a Participant shall mean one or more persons,
trusts, estates or other entities that are entitled, in accordance with
Article 10, to receive the Participant’s benefits under this Plan upon the death
of the Participant.

 

1.6           “Beneficiary Designation Form” shall mean the form established
from time to time by the Committee that a Participant must complete, sign and
return to the Committee in order to designate one or more Beneficiaries in
accordance with Article 10.

 

1.7           “Board” shall mean the board of directors of the Company.

 

1.8           “Bonus” with respect to a Participant shall mean any cash
compensation, in addition to Base Salary, earned by the Participant for services
rendered for an Employer during the applicable Plan Year, payable to the
Participant under any Employer’s annual, semi-annual or quarterly bonus plans
and/or short or long-term incentive plans.

 

2

--------------------------------------------------------------------------------


 

1.9                                 “Change in Control” shall mean the
occurrence of a “change in the ownership,” a “change in the effective control”
or a “change in the ownership of a substantial portion of the assets” of a
corporation, as determined in accordance with this Section.

 

In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii)(A)(2), or such other corporation identified by the Committee
in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).

 

In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:

 

(a)                                  A “change in the ownership” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires ownership of stock of such
corporation that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(v).  If a person or group is considered either to own more than
50% of the total fair market value or total voting power of the stock of such
corporation, or to have effective control of such corporation within the meaning
of part (b) of this Section, and such person or group acquires additional stock
of such corporation, the acquisition of additional stock by such person or group
shall not be considered to cause a “change in the ownership” of such
corporation.

 

(b)                                 A “change in the effective control” of the
applicable corporation shall occur on either of the following dates:

 

(i)            The date on which any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of such corporation possessing 30% or more of the total voting power of
the stock of such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi).  If a person or group is considered to possess 30% or more
of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or

 

(ii)           The date on which a majority of the members of the applicable
corporation’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such corporation’s board of directors before the date of the
appointment or election, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi).  In determining whether the event described in the
preceding sentence has occurred, the applicable corporation to

 

3

--------------------------------------------------------------------------------


 

which the event must relate shall only include a corporation identified in
accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for which no other corporation
is a majority shareholder.

 

(c)           A “change in the ownership of a substantial portion of the assets”
of the applicable corporation shall occur on the date on which any one person,
or more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the corporation that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the corporation immediately before such acquisition or
acquisitions, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii).  A transfer of assets shall not be treated as a “change in
the ownership of a substantial portion of the assets” when such transfer is made
to an entity that is controlled by the shareholders of the transferor
corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii)(B).

 

1.10         “Change in Control Termination” shall mean the Participant’s
Separation from Service with the Company and all other Employers for any reason,
other than a termination due to the Participant’s death or Disability, that
occurs upon or during the two (2) year period following the occurrence of a
Change in Control.  If a Participant is both an Employee and a Director, a
Change in Control Termination shall not occur unless and until the Participant
is no longer an Employee and is no longer a Director.

 

1.11         “Change in Control Termination Benefit” shall mean the benefit set
forth in Article 5.

 

1.12         “Claimant” shall have the meaning set forth in Section 15.1.

 

1.13         “Code” shall mean the United States Internal Revenue Code of 1986,
as it may be amended from time to time.

 

1.14         “Committee” shall mean the committee described in Article 13.

 

1.15         “Company” shall mean International Rectifier Corporation, a
Delaware corporation, and any successor to all or substantially all of the
Company’s assets or business.

 

1.16         “Company Contribution Account” as to a Participant shall mean
(i) the sum of the Participant’s Company Contribution Amounts, plus (ii) amounts
credited (net of amounts debited, which may result in an aggregate negative
number) to the Participant’s Company Contribution Account in accordance with
this Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s Company
Contribution Account.

 

1.17         “Company Contribution Amount” as to a Participant shall mean, for
any one Plan Year, the amount determined in accordance with Section 3.4 with
respect to that Participant.

 

1.18         “Death Benefit” shall mean the benefit set forth in Article 9.

 

4

--------------------------------------------------------------------------------


 

1.19                           “Deferral Account” as to a Participant shall mean
(i) the sum of all of the Participant’s Annual Deferral Amounts, plus
(ii) amounts credited (net of amounts debited, which may result in an aggregate
negative number) to the Participant’s Deferral Account in accordance with this
Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to his or her Deferral Account.

 

1.20                           “Director” shall mean any member of the Board.

 

1.21                           “Director Fees” with respect to a Director shall
mean the annual cash fees paid to the Director from the Company, including cash
retainer fees and cash meetings fees, as compensation for serving on the Board
for the applicable Plan Year.

 

1.22                           “Disability” or “Disabled” shall mean that a
Participant is either (a) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (b) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Participant’s
Employer.  For purposes of this Plan, a Participant shall be deemed Disabled if
determined to be totally disabled by the Social Security Administration.  A
Participant shall also be deemed Disabled if determined to be disabled in
accordance with the applicable disability insurance program of such
Participant’s employer, provided that the definition of “disability” applied
under such disability insurance program complies with the requirements of this
Section.

 

1.23                           “Disability Benefit” shall mean the benefit set
forth in Article 8.

 

1.24                           “Election Form” shall mean the form, which may be
in electronic format, established from time to time by the Committee that a
Participant must complete, sign and return to the Committee in order to make an
election under this Plan.

 

1.25                           “Employee” shall mean a person who is an employee
of any Employer.

 

1.26                           “Employer(s)” shall mean

 

(a)                                  Except as otherwise provided in part (b) of
this Section, the Company and/or any of its Subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in this Plan and have adopted this Plan as a sponsor (or, as the
context may require, the Company or other Employer that actually employs the
Participant in question).

 

(b)                                 For the purpose of determining whether a
Participant has experienced a Separation from Service, the term “Employer” shall
mean:

 

(i)            The entity for which the Participant performs services and with
respect to which the legally binding right to compensation deferred or
contributed under this Plan arises; and

 

5

--------------------------------------------------------------------------------


 

(ii)           All other entities with which the entity described above would be
aggregated and treated as a single employer under Code
Section 414(b) (controlled group of corporations) and Code Section 414(c) (a
group of trades or businesses, whether or not incorporated, under common
control), as applicable.

 

1.27                           “ERISA” shall mean the United States Employee
Retirement Income Security Act of 1974, as it may be amended from time to time.

 

1.28                           “First Plan Year” shall mean the period beginning
July 5, 2004 and ending December 31, 2004.

 

1.29                           “Participant” shall mean any Employee or Director
(i) in the case of an Employee, who is selected to participate in this Plan,
(ii) who elects to participate in this Plan, and (iii) who signs, completes and
submits to the Company an executed Plan Agreement, Election Form and Beneficiary
Designation Form, which are accepted by the Committee.  (The term “Participant”
includes, to the extent required by the context, any current or former Employee
or Director with a remaining Account Balance under this Plan, regardless of
whether he or she is eligible to defer additional compensation under this Plan.)

 

1.30                           “Plan” shall mean the International Rectifier
Corporation Deferred Compensation Plan, which shall be evidenced by this
instrument and by each Plan Agreement, as they may be amended from time to time.

 

1.31                           “Plan Agreement” shall mean a written agreement,
as it may be amended from time to time, which is entered into by and between an
Employer and a Participant.  Each Plan Agreement executed by a Participant and
the Participant’s Employer shall provide for the entire benefit to which such
Participant is entitled under this Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement.  The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in this Plan or limit the benefits otherwise provided under this Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 

1.32                           “Plan Year” shall, except for the First Plan
Year, mean a period beginning on January 1 of each calendar year and continuing
through December 31 of such calendar year.

 

1.33                           “Retirement,” “Retire(s)” or “Retired” shall
mean, with respect to an Employee, a Separation from Service for any reason
other than the Participant’s death or Disability, or a Change in Control
Termination, that occurs on or after the date on which the sum of the Employee’s
age and full Years of Service equals at least sixty (60); and shall mean with
respect to a Director, a Separation from Service.  If a Participant is both an
Employee and a Director and participates in the Plan in each capacity, (a) the
determination of whether the Participant qualifies for Retirement as an Employee
shall be made when the Participant experiences a Separation from Service as an
Employee and such determination shall only apply to the applicable Account
Balance established in accordance with Section 1.1 for amounts deferred under
the Plan as an Employee, and (b) the determination of whether the Participant

 

6

--------------------------------------------------------------------------------


 

qualifies for Retirement as a Director shall be made at the time the Participant
experiences a Separation from Service as a Director and such determination shall
only apply to the applicable Account Balance established in accordance with
Section 1.1 for amounts deferred under the Plan as a Director.

 

1.34         “Retirement Benefit” shall mean the benefit set forth in Article 6.

 

1.35         “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.

 

1.36         “Separation from Service” shall mean a termination of services
provided by a Participant to his or her Employer, whether voluntarily or
involuntarily, other than by reason of death or Disability, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(h).  In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:

 

(a)           For a Participant who provides services to an Employer as an
Employee, except as otherwise provided in part (c) of this Section, a Separation
from Service shall occur when such Participant has experienced a termination of
employment with such Employer.  A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).

 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract.  If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period.  In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

(b)           For a Participant who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.

 

7

--------------------------------------------------------------------------------

 

(c)           For a Participant who provides services to an Employer as both an
Employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer both as an Employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (a) and (b) of this Section,
respectively.  Similarly, if a Participant either (i) ceases providing services
for an Employer as an independent contractor and begins providing services for
such Employer as an Employee, or (ii) ceases providing services for an Employer
as an Employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with the
applicable provisions set forth in parts (a) and (b) of this section.

 

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

 

1.37         “Similar Plan” shall mean a plan required to be aggregated with
this Plan under Treas. Reg. §1.409A-1(c)(2)(i).

 

1.38         “Specified Employee” shall mean any Participant who is determined
to be a “key employee” (as defined under Code Section 416(i) without regard to
paragraph (5) thereof) for the applicable period, as determined annually by the
Committee in accordance with Treas. Reg. §1.409A-1(i).  In determining whether a
Participant is a Specified Employee, the following provisions shall apply:

 

(a)           The Committee’s identification of the individuals who fall within
the definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”).  In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg.
§1.415(c)-2(a) without regard to (i) any safe harbor provided in Treas. Reg.
§1.415(c)-2(d), (ii) any of the special timing rules provided in Treas. Reg.
§1.415(c)-2(e), and (iii) any of the special rules provided in Treas. Reg.
§1.415(c)-2(g); and

 

(b)           Each Participant who is among the individuals identified as a “key
employee” in accordance with part (a) of this Section shall be treated as a
Specified Employee for purposes of this Plan if such Participant experiences a
Separation from Service during the 12-month period that begins on the
April 1st following the applicable identification date.

 

1.39         “Subsidiary” means any corporation or other entity a majority of
whose outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.

 

8

--------------------------------------------------------------------------------


 

1.40         “Termination Benefit” shall mean the benefit set forth in
Article 7.

 

1.41         “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.

 

1.42         “Unforeseeable Emergency” shall mean a severe financial hardship of
the Participant resulting from (a) an illness or accident of the Participant,
the Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

 

1.43         “Years of Service” shall mean the total number of whole years in
which a Participant has been employed by one or more Employers.  A Participant’s
whole years of employment for this purpose shall be determined by dividing
(i) the total number of calendar days that the Participant was employed by one
or more Employers (with employment by multiple Employers on any single calendar
day counted only as one day of employment), by (ii) 365; with any fractional
year of service rounded down to the next whole number.  If a Participant incurs
a severance from employment and is later re-employed, all days of employment
(including pre- and post-break in employment service) with one or more Employers
will be aggregated for this purpose.

 

ARTICLE II

SELECTION, ENROLLMENT, ELIGIBILITY

 

2.1           Selection by Committee.  Participation in this Plan shall be
limited to Directors and, as determined by the Committee in its sole discretion,
a select group of management and highly compensated Employees.  From that group
of eligible Employees, the Committee shall select, in its sole discretion, those
Employees who may actually participate in this Plan.  Unless otherwise provided
by the Board, each Director may participate in this Plan.

 

2.2           Enrollment and Eligibility Requirements; Commencement of
Participation.

 

(a)           As a condition to participation, each Director or selected
Employee who is eligible to participate in this Plan shall complete, execute and
return to the Committee a Plan Agreement, an Election Form and a Beneficiary
Designation Form.  In addition, the Committee shall establish from time to time
such other enrollment requirements as it determines are advisable in its sole
discretion.  Except as provided in the next sentence, with respect to any Plan
Year after the First Plan Year each Director or selected Employee must complete
these requirements before the first day of that Plan Year in order to
participate in this Plan for that Plan Year; provided that the Committee may, in
its sole discretion, establish other deadlines with respect to Election Forms to
defer one or more Bonuses payable to any Participant or class of Participants. 
A person who first becomes a Director or is otherwise first selected as an
Employee eligible to participate in this Plan during a Plan Year, as determined
in accordance with Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation”
rules provided in Treas. Reg.

 

9

--------------------------------------------------------------------------------


 

§1.409A-1(c)(2), must complete these requirements within thirty (30) days after
he or she first becomes a Director or is first selected to participate in this
Plan, as applicable, in order to participate in this Plan for that Plan Year,
and, in such event, such person’s participation in this Plan shall not commence
earlier than the date determined by the Committee pursuant to Section 2.2(b) and
such person shall not be permitted to defer under this Plan any portion of his
or her Base Salary, Bonus and/or Director Fees that are paid with respect to
services performed prior to his or her participation commencement date.  If a
deferral election made in accordance with this Section 2.2(a) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

 

(b)           Each Employee or Director who is eligible to participate in this
Plan shall commence participation in this Plan on the date that the Committee
determines, in its sole discretion, that the Employee or Director has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period.  The Committee shall process such Participant’s deferral election
as soon as administratively practicable after such deferral election is
submitted to and accepted by the Committee.  After completing the participation
requirements described in this Section 2.2, a Participant shall not, unless
otherwise expressly required by the Committee, be required to again complete the
enrollment process described in this Section 2.2 in order to participate in this
Plan in any subsequent Plan Year; provided that the Committee may require
Participants to complete new deferral elections each year and may require a
Participant who ceases to make deferrals to this Plan for any period of time to
re-enroll pursuant to this Section 2.2.

 

(c)           If an Employee or a Director fails to meet all requirements
contained in this Section 2.1 within the period required, that Employee or
Director shall not be eligible to participate in this Plan during such Plan
Year.

 

2.3           Termination of a Participant’s Eligibility.  If the Committee
determines in its sole discretion that an Employee Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or that the inclusion of
Directors in this Plan could violate any applicable law or jeopardize the status
of this Plan as a plan intended to be “unfunded” and “maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1), the Committee shall have the right, in
its sole discretion, to prevent the Participant from making future deferral
elections for future Plan Years.  In the event that a Participant is no longer
eligible to defer compensation under this Plan, the Participant’s Account
Balance shall nevertheless continue to be adjusted pursuant to Section 3.8 until
the Participant’s Plan benefits are paid in accordance with the terms of this
Plan and, to the maximum extent permitted by law, the Participant shall continue
to have the ability to make Measurement Fund elections pursuant to Section 3.8
until such payment occurs.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III

DEFERRAL COMMITMENTS, COMPANY CONTRIBUTION AMOUNTS, VESTING, CREDITING, TAXES

 

3.1           Minimum Deferrals.

 

(a)           Annual Deferral Amount.  For each Plan Year, a Participant may
elect to defer, as his or her Annual Deferral Amount, Base Salary, Bonus and/or
Director Fees, as applicable, that at the time of the election is expected to
result in the following minimum amounts for each deferral elected:

 

Deferral

 

Minimum Amount

 

Base Salary and/or Bonus

 

$5,000 in the aggregate

 

Director Fees

 

$0

 

 

If the Committee determines, in its sole discretion, prior to the beginning of a
Plan Year that a Participant has made an election that reasonably will result in
a deferral for less than the stated minimum amounts, or if no election is made,
the amount deferred shall be zero.

 

(b)           Short Plan Year.  Notwithstanding the foregoing, if a Participant
first becomes a Participant after the first day of a Plan Year, the minimum
Annual Deferral Amount shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.

 

3.2           Maximum Deferral.

 

(a)           Annual Deferral Amount.  Subject to Sections 3.2(b) and (c), for
each Plan Year, a Participant may elect to defer, as his or her Annual Deferral
Amount, Base Salary, Bonus and/or Director Fees up to the following maximum
percentages for each deferral elected:

 

Deferral

 

Maximum Percentage

 

Base Salary

 

75%

 

Bonus

 

90%

 

Director Fees

 

90%

 

 

(b)           Short Plan Year.  If a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount shall be
limited to the amount of compensation not yet earned by the Participant as of
the date the Participant submits a Plan Agreement and Election Form to the
Committee for acceptance.

 

(c)           Other Maximum Limit.  In no event shall the maximum amount of Base
Salary that a Participant may defer to this Plan in any one year exceed (i) the
Participant’s total Base Salary, less (ii) the sum of the maximum amount that
the Participant could elect to defer to the plan described in Section 401(k) of
the Code maintained by the Company or the Participant’s Employer in which the
Participant is eligible to participate (if any) for that year plus the
amount(s) that the Participant may elect to contribute to any qualified welfare
benefit plan of the Company or another Employer for that year for medical,
healthcare, insurance, or similar

 

11

--------------------------------------------------------------------------------


 

benefits coverage.  The minimum deferral limits of Section 3.1 shall not apply
with respect to a Participant for a Plan Year if the amount determined pursuant
to the preceding sentence is less than the applicable minimum amount determined
in accordance with Section 3.1.

 

3.3           Election to Defer; Effect of Election Form.

 

(a)           First Plan Year.  In connection with a Participant’s commencement
of participation in this Plan, the Participant shall make an irrevocable
deferral election for the Plan Year in which the Participant commences
participation in this Plan, along with such other elections as the Committee
deems necessary or desirable under this Plan.  For these elections to be valid,
the Election Form must be completed and signed by the Participant, timely
delivered to the Committee (in accordance with Section 2.2) and accepted by the
Committee.

 

(b)           Subsequent Plan Years.  For each succeeding Plan Year, an
irrevocable deferral election for that Plan Year, and such other elections as
the Committee deems necessary or desirable under this Plan, shall be made by
timely delivering a new Election Form to the Committee, in accordance with its
rules and procedures, before the end of the Plan Year preceding the Plan Year
for which the election is made.  If no such Election Form is timely delivered
for a Plan Year, the Annual Deferral Amount shall be zero for that Plan Year.

 

(c)           Cancellation of Deferral Elections.  Notwithstanding anything else
contained herein to the contrary, if a Participant receives a hardship
distribution under any plan described in Section 401(k) of the Code maintained
by the Company or the Participant’s Employer or any of their respective
affiliates, the Participant may not make any deferrals to this Plan for the
remainder of the Plan Year.

 

3.4           Withholding and Crediting of Annual Deferral Amounts.  For each
Plan Year, the Base Salary portion of the Participant’s Annual Deferral Amount
for that Plan Year shall be withheld from each regularly scheduled Base Salary
payroll payment for the Participant in equal amounts, as adjusted from time to
time for increases and decreases in the Participant’s Base Salary.  The Bonus
and/or Director Fees portion of the Participant’s Annual Deferral Amount for
that Plan Year shall be withheld at the time the Participant’s Bonus and/or
Director Fees are or otherwise would be paid to the Participant with respect to
service in that Plan Year, whether or not this occurs during the Plan Year
itself.  Annual Deferral Amounts shall be credited to a Participant’s Deferral
Account at the time such amounts would otherwise have been paid to the
Participant.  The Committee may, with respect to the First Plan Year and any one
or more Plan Years thereafter, establish and announce prior to that Plan Year
such other rules regarding the Base Salary, Bonus and/or Director Fees to be
covered by deferral elections made with respect to that Plan Year as the
Committee may determine to be advisable in its sole discretion.

 

3.5           Company Contribution Amount.

 

(a)           For each Plan Year, an Employer may be required to credit amounts
to a Participant’s Company Contribution Account in accordance with employment or
other agreements entered into between the Participant and the Employer.  Such
amounts shall be credited on the date or dates prescribed by such agreements.

 

12

--------------------------------------------------------------------------------


 

(b)           For each Plan Year, an Employer, in its sole discretion, may, but
is not required to, credit any amount it desires to any Participant’s Company
Contribution Account under this Plan.  The Company Contribution Amount described
in this Section 3.4(a), if any, shall be credited on a date or dates to be
determined by the Employer making the contribution and, in the absence of such a
determination, the date or dates determined by the Committee in its sole
discretion.

 

(c)           Any amount credited to a Participant’s Company Contribution
Account pursuant to Sections 3.5(a) and/or (b) with respect to a Plan Year shall
be the Participant’s Company Contribution Amount for that Plan Year.  The amount
so credited to a Participant may be smaller or larger than the amount credited
to any other Participant, and the amount credited to any Participant for a Plan
Year may be zero, even though one or more other Participants receive a Company
Contribution Amount for that Plan Year.

 

3.6           Crediting of Amounts after Benefit Distribution.  Notwithstanding
any provision in this Plan to the contrary, should the complete distribution of
a Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, or (ii) the Company Contribution Amount,
would otherwise be credited to the Participant’s Account Balance, such amounts
shall not be credited to the Participant’s Account Balance, but shall promptly
be paid to the Participant in a manner determined by the Committee in its
reasonable discretion.

 

3.7           Vesting.

 

(a)           A Participant shall at all times be 100% vested in his or her
Deferral Account.

 

(b)           A Participant shall be vested in his or her Company Contribution
Account in accordance with the vesting schedule(s) set forth in his or her Plan
Agreement, employment agreement or any other agreement entered into between the
Participant and his or her Employer.  If not addressed in such agreements, a
Participant shall vest in his or her Company Contribution Account in accordance
with the schedule declared by the Committee in its sole discretion.

 

3.8           Crediting/Debiting of Account Balances.  In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee, in its reasonable discretion, a Participant’s Account Balance
shall be adjusted from time to time in accordance with the following rules:

 

(a)           Measurement Funds.  The Committee shall select from time to time
certain mutual funds, insurance company separate accounts, indexed rates or
other methods (the “Measurement Funds”) for the purpose of crediting or debiting
additional amounts to Participants’ Account Balances.  Following a Change in
Control, the number and general type(s) of Measurement Funds offered shall not
be substantially diminished.  The Committee may, in its sole discretion but
subject to the preceding sentence, discontinue, substitute or add a Measurement
Fund.  Each such action will take effect not earlier than the first day of the
first calendar quarter that begins at least thirty (30) days after the day on
which the Committee gives Participants advance written notice of such change, or
if necessary to comply with applicable

 

13

--------------------------------------------------------------------------------


 

laws, rules or regulations or is otherwise due to circumstances beyond the
control of the Company, such other date designated by the Committee in its
reasonable discretion.

 

(b)           Election of Measurement Funds.

 

(i)            Participant’s First Plan Year.  A Participant, in connection with
his or her initial deferral election in accordance with Section 3.3(a), shall
elect, on the Election Form, the manner in which his or her Annual Deferral
Amount and/or Company Contribution Amount will be allocated among one or more
Measurement Fund(s) (as described in Section 3.8(a)) for purposes of determining
the amounts to be credited or debited to his or her Account Balance.  If a
Participant does not elect any of the Measurement Funds as described in the
previous sentence, the Participant’s Annual Deferral Amount and/or Company
Contribution Amount shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee in its reasonable discretion.

 

(ii)           Subsequent Plan Years.  For each succeeding Plan Year, a
Participant, in connection with his or her annual deferral election in
accordance with Section 3.3(b), may (but is not required to) elect, on the
Election Form, the manner in which his or her Annual Deferral Amount and/or
Company Contribution Amount for such Plan Year will be allocated among one or
more Measurement Fund(s) (as described in Section 3.8(a)) for purposes of
determining the amounts to be credited or debited to his or her Account
Balance.  If a Participant does not elect Measurement Funds in accordance with
the previous sentence, the Participant’s Annual Deferral Amount and/or Company
Contribution Amount for such Plan Year shall automatically be allocated among
the Measurement Funds in accordance with the Election Form most recently filed
by the Participant and accepted by the Committee; provided that the Committee
may, in its sole discretion, provide that such amounts shall automatically be
allocated into the lowest-risk Measurement Fund, as determined by the Committee
in its reasonable discretion.

 

(iii)          Changing Elections.  At any time during a Plan Year, a
Participant may (but is not required to) elect, by submitting an Election
Form to the Committee that is accepted by the Committee, to change the portion
of his or her Account Balance allocated to each previously elected Measurement
Fund; provided, however, the cumulative number of such elections cannot exceed
three (3) per calendar quarter.  If an election is made in accordance with the
previous sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its reasonable discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in this
Plan, unless changed in accordance with the previous sentence.  The Committee
may further limit the number of Measurement Fund changes that a Participant may
elect, provided that a Participant shall be entitled to elect such a change not
less frequently than quarterly.  The Committee may provide that any change shall
not take effect until a date that is not later than the first business day of
the calendar quarter following the Committee’s receipt of such an election.

 

14

--------------------------------------------------------------------------------


 

(c)           Proportionate Allocation.  In making any election described in
Section 3.8(a), the Participant shall specify on the Election Form in increments
of one percent (1%), the percentage of his or her Annual Deferral Amount or
Company Contribution Amount, or in the case of a reallocation, the percentage of
his or her Account Balance, to be allocated to a Measurement Fund.  A
Participant’s Measurement Fund elections must total one hundred percent (100%). 
The Committee may require that a Participant’s percentage election with respect
to any particular Measurement Fund selected by the Participant be no less than
ten percent (10%).  Unless otherwise expressly provided by the Committee, a
Participant’s Measurement Fund election(s) shall apply on a pro rata basis to
each of the Participant’s accounts under this Plan and a Participant may not
make separate Measurement Fund elections for his or her Deferral Account and/or
Company Contribution Account.

 

(d)           Crediting or Debiting Method.  The performance of each Measurement
Fund (either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the Measurement Funds
themselves.  A Participant’s Account Balance shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant for the corresponding period of time (with such credit or debit
calculated as though the portion of the Participant’s Account Balance allocated
to that Measurement Fund for the applicable period of time had actually been
invested in that Measurement Fund for that period of time), such performance
being determined by the Committee in its reasonable discretion.

 

(e)           No Actual Investment.  Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Funds are to be
used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund.  In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves.  Without limiting
the foregoing, a Participant’s Account Balance shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by the Company or the Trust.  Each Participant shall at all times remain
an unsecured creditor of the Company with respect to his or her Plan benefits.

 

3.9           FICA and Other Taxes.

 

(a)           Annual Deferral Amounts.  For each Plan Year in which an Annual
Deferral Amount is being withheld from a Participant, the Participant’s
Employer(s) may, in its or their reasonable discretion, either withhold from
that portion of the Participant’s Base Salary and/or Bonus that is not being
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such Annual Deferral Amount or reduce the
Participant’s Annual Deferral Amount by the amount necessary to satisfy such
withholding obligation.

 

15

--------------------------------------------------------------------------------

 

(b)                                 Company Contribution Account.  When a
Participant becomes vested in a portion of his or her Company Contribution
Account, the Participant’s Employer(s) may, in its or their reasonable
discretion, either withhold from that portion of the Participant’s Base Salary
and/or Bonus that is not deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such Company
Contribution Amount or reduce the vested portion of the Participant’s Company
Contribution Account by the amount necessary to satisfy such withholding
obligation.

 

(c)                                  Distributions.  The Participant’s
Employer(s), or the trustee of the Trust, may withhold from any payments made to
a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the reasonable discretion of the Employer(s) and the trustee of
the Trust.

 

(d)                                 Participant Responsibility.  Except as
provided above in this Section 3.9, each Participant shall be wholly responsible
and liable for all income, employment, and other taxes that may result from
compensation deferred under this Plan, the adjustment of Account Balances
pursuant to Section 3.8, and the payment of benefits under this Plan.

 

ARTICLE IV

SCHEDULED DISTRIBUTION, UNFORESEEABLE EMERGENCIES

 

4.1                                 Scheduled Distribution.  On each annual
Election Form, a Participant may irrevocably elect to receive a Scheduled
Distribution for each type of compensation (Base Salary, Bonus and/or Director
Fees) deferred pursuant to the Election Form.  Subject to the other terms and
conditions of this Plan, each Scheduled Distribution elected shall be paid out
during a sixty (60) day period commencing immediately after the first day of any
Plan Year designated by the Participant.  The Plan Year designated by the
Participant for payment of a Scheduled Distribution may be no earlier than the
fourth Plan Year following the Plan Year in which the compensation subject to
the Scheduled Distribution Election was actually deferred.  By way of example,
if a Scheduled Distribution is elected for Base Salary that is deferred/credited
to the Plan during the 2005 Plan Year, the earliest Plan Year that the
Participant could elect for a Scheduled Distribution from such Base Salary is
2009 (in which case such Scheduled Distribution would become payable during a
sixty (60) day period commencing January 1, 2009).  Each Scheduled Distribution
shall be a lump sum payment in an amount that is equal to the portion of Base
Salary, Bonus and/or Director Fees that the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.8 on that amount.  Each Scheduled Distribution
shall be calculated as of the close of business on or around the date on which
such Scheduled Distribution becomes payable, as reasonably determined by the
Committee.

 

4.2                                 Other Benefits Take Precedence Over
Scheduled Distributions.  Should a Participant become entitled to the
distribution of a benefit under Article 5, 6, 7, 8, or 9 prior to the date on
which such Participant’s Scheduled Distribution is payable, any portion of such
Participant’s Base Salary, Bonus and/or Director Fees, plus amounts credited or
debited thereon, that is subject to a Scheduled Distribution election under
Section 4.1 shall not be paid in accordance with Section 4.1, but shall be paid
in accordance with the other applicable Article.

 

16

--------------------------------------------------------------------------------


 

4.3                                 Unforeseeable Emergencies.  If a Participant
experiences an Unforeseeable Emergency prior to the occurrence of a distribution
event described in Articles 5 through 9, as applicable, the Participant may
petition the Committee to receive a partial or full payout from the Plan.  The
payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant’s vested Account Balance, calculated as of the close of business on
or around the date for such payout, as determined by the Committee in accordance
with provisions set forth below, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution.  A Participant shall not be eligible to receive a payout from the
Plan to the extent that the Unforeseeable Emergency is or may be relieved
(A) through reimbursement or compensation by insurance or otherwise, (B) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (C) by cessation of
deferrals under this Plan.

 

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the date for such payout shall be the date on which such
Committee approval occurs and such payout shall be distributed to the
Participant in a lump sum no later than 60 days after such date.  In addition,
in the event of such approval the Participant’s outstanding deferral elections
under the Plan shall be canceled.

 

ARTICLE V

CHANGE IN CONTROL TERMINATION BENEFIT

 

5.1                                 Change in Control Termination Benefit.  A
Participant who experiences a Change in Control Termination shall receive, as a
Change in Control Termination Benefit, his or her vested Account Balance.

 

5.2                                 Payment of Change in Control Termination
Benefit.  The Change in Control Termination Benefit shall be paid to the
Participant in the same form in which such Participant elected to receive his or
her Retirement Benefit, regardless of whether the Participant is otherwise
eligible to Retire on the date of his or her Change in Control Termination.  The
payment of the Participant’s Change in Control Benefit shall be made, or
installment payments shall commence, no later than ninety (90) days after the
date of the Participant’s Change in Control Termination.  In the event of a lump
sum payment, the Participant’s vested Account Balance shall be calculated as of
the close of business on or around the last business day to occur prior to the
date of payment of the Participant’s benefit.  Any installment payments shall be
calculated and paid in accordance with the Annual Installment Method.

 

ARTICLE VI

RETIREMENT BENEFIT

 

6.1                                 Retirement Benefit.  A Participant who
Retires shall receive, as a Retirement Benefit, his or her vested Account
Balance.

 

6.2                                 Payment of Retirement Benefit.  A
Participant, in connection with his or her commencement of participation in this
Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of 5, 10, 15 or

 

17

--------------------------------------------------------------------------------


 

20 years.  Once made, a Participant may not revoke or change any such election. 
If a Participant does not make any election with respect to the payment of the
Retirement Benefit in connection with his or her commencement of participation
in this Plan, then such Participant shall be deemed to have elected to receive
the Retirement Benefit in a lump sum.  The payment of the Participant’s
Retirement Benefit shall be made, or installment payments shall commence, no
later than ninety (90) days following (i) the first day after the end of the
six-month period immediately following the date on which the Participant
experiences a Separation from Service if the Participant is a Specified Employee
or (ii) for all other Participants, the date of the Participant’s Retirement. 
In the event of a lump sum payment, the Participant’s vested Account Balance
shall be calculated as of the close of business on or around the last business
day to occur prior to the payment of the Participant’s benefit.  Any installment
payments shall be calculated and paid in accordance with the Annual Installment
Method.

 

ARTICLE VII

TERMINATION BENEFIT

 

7.1                                 Termination Benefit.  A Participant who
experiences a Separation from Service that is not a Retirement or Change in
Control Termination shall receive, as a Termination Benefit, his or her vested
Account Balance.

 

7.2                                 Payment of Termination Benefit.  The
Termination Benefit shall be paid to the Participant in a lump sum payment
within ninety (90) days following (i) the first day after the end of the 6-month
period immediately following the date on which the Participant experiences such
Separation from Service if the Participant is a Specified Employee and (ii) for
all other Participants, the date on which the Participant experiences a
Separation from Service.  The Participant’s vested Account Balance shall be
calculated as of the close of business on or around the last business day to
occur prior to the date of payment of the Participant’s benefit.

 

ARTICLE VIII

DISABILITY BENEFIT

 

8.1                                 Disability Benefit.  Upon a Participant’s
Disability, the Participant shall receive a Disability Benefit, which shall be
equal to the Participant’s vested Account Balance.

 

8.2                                 Payment of Disability Benefit.  The
Disability Benefit shall be paid to the Participant in a lump sum payment no
later than ninety (90) days after the Participant becomes Disabled.  The
Participant’s vested Account Balance shall be calculated as of the close of
business on or around the last business day to occur prior to the date of
payment of the Participant’s benefit.

 

ARTICLE IX

DEATH BENEFIT

 

9.1                                 Death Benefit.  The Participant’s
Beneficiary(ies) shall receive a Death Benefit upon the Participant’s death,
which will be equal to the Participant’s vested Account Balance.

 

18

--------------------------------------------------------------------------------


 

9.2                                 Payment of Death Benefit.  The Death Benefit
shall be paid to the Participant’s Beneficiary(ies) in a lump sum payment no
later than ninety (90) days after the Participant’s death.  The Participant’s
vested Account Balance shall be calculated as of the close of business on or
around the last business day to occur prior to the date of payment of the
Participant’s benefit.

 

ARTICLE X

BENEFICIARIES

 

10.1                           Beneficiary.  Each Participant shall have the
right, at any time, to designate his or her Beneficiary(ies) (both primary as
well as contingent) to receive any benefits payable under this Plan to a
beneficiary upon the death of a Participant.  The Beneficiary designated under
this Plan may be the same as or different from the Beneficiary designation under
any other plan of an Employer in which the Participant participates.

 

10.2                           Beneficiary Designation; Change; Spousal
Consent.  A Participant shall designate his or her Beneficiary by completing and
signing the Beneficiary Designation Form, and returning it to the Committee or
its designated agent.  A Participant shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time.  If a married Participant wishes to designate a person
other than his or her spouse as Beneficiary, the Committee may require (as a
condition precedent to the effectiveness of such designation) that such
designation be consented to in writing by the spouse.  Upon the dissolution of
marriage of a Participant, any designation of the Participant’s former spouse as
a Beneficiary shall be treated as though the Participant’s former spouse had
predeceased the Participant, unless (i) the Participant executes another
Beneficiary designation that complies with this Section 10.2 and that clearly
names such former spouse as a Beneficiary, or (ii) a court order presented to
the Committee prior to distribution on behalf of the Participant explicitly
requires the Participant to continue to maintain the former spouse as the
Beneficiary.  In any case in which the Participant’s former spouse is treated
under the Participant’s Beneficiary designation as having predeceased the
Participant, no heirs or other beneficiaries of the former spouse shall receive
benefits from the Plan as a Beneficiary of the Participant except as provided
otherwise in the Participant’s Beneficiary designation.  Upon the acceptance by
the Committee of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled.  The Committee shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

 

10.3                           Acknowledgment.  No designation or change in
designation of a Beneficiary shall be effective unless signed by the Participant
(and by the Participant’s spouse, to the extent required pursuant to
Section 10.2) and until received in writing by the Committee or its designated
agent.

 

10.4                           No Beneficiary Designation.  If a Participant
fails to designate a Beneficiary as provided in Sections 10.1, 10.1 and 10.2 or,
if all designated Beneficiaries predecease the Participant or die prior to
complete distribution of the Participant’s benefits, then the Participant’s
designated Beneficiary shall be deemed to be his or her surviving spouse.  If
the Participant has no surviving spouse, the duly appointed and currently acting
personal

 

19

--------------------------------------------------------------------------------


 

representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be deemed to be the
Participant’s Beneficiary.  If a Participant dies and his or her benefits become
payable to the Participant’s Beneficiary, but the Beneficiary’s death occurs
before such payment can actually be made, payment shall be made to the
Beneficiary’s surviving spouse.  If there is no surviving spouse to receive any
benefits payable in accordance with the preceding sentence, the duly appointed
and currently acting personal representative of the Beneficiary’s estate (which
shall include either the Beneficiary’s probate estate or living trust) shall be
the Beneficiary.

 

10.5                           Doubt as to Beneficiary.  If the Committee has
any doubt as to the proper Beneficiary to receive payments pursuant to this
Plan, the Committee shall have the right, exercisable in its reasonable
discretion, to cause the Participant’s Employer to withhold such payments until
this matter is resolved to the Committee’s reasonable satisfaction.

 

10.6                           Discharge of Obligations.  The payment of
benefits under this Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant and that Participant’s Plan Agreement.

 

ARTICLE XI

LEAVE OF ABSENCE

 

11.1                           Paid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer to take a paid leave of absence and
such leave of absence does not constitute a Separation from Service, (i) the
Participant shall continue to be considered eligible for the benefits provided
in Articles 4, 5, 6, 7, 8, or 9 in accordance with the provisions of those
Articles, and (ii) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.3.

 

11.2                           Unpaid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer to take an unpaid leave of absence from
the employment of the Employer for any reason, and such leave of absence does
not constitute a Separation from Service, then such Participant will continue to
be eligible for the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in
accordance with the provision of those Articles.  During the unpaid leave of
absence, the Participant shall not be allowed to make any additional deferral
elections.  However, if the Participant returns to employment, any deferral
election that the Participant had previously made that would apply to
compensation earned by the Participant upon the Participant’s return from leave
shall continue to apply.  Additionally, the Participant may elect to defer an
Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.3 above.

 

20

--------------------------------------------------------------------------------


 

ARTICLE XII

TERMINATION OF THE PLAN, AMENDMENT OR MODIFICATION

 

12.1                           Termination of this Plan.  Although each Employer
anticipates that it will continue this Plan for an indefinite period of time,
there is no guarantee that any Employer will continue this Plan or will not
terminate this Plan at any time in the future.  Accordingly, each Employer
reserves the right to discontinue its sponsorship of this Plan and/or to
terminate this Plan at any time with respect to all of its participating
Employees and Directors, by action of its board of directors.  In the event of a
Plan termination no new deferral elections shall be permitted for the affected
Participants and such Participants shall no longer be eligible to receive new
company contributions.  However, after the Plan termination the Account Balances
of such Participants shall continue to be credited with Annual Deferral Amounts
attributable to a deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply with Code Section 409A and
related Treasury Regulations, and additional amounts shall continue to be
credited or debited to such Participants’ Account Balances pursuant to
Section 3.8.  The Measurement Funds available to Participants following the
termination of the Plan shall be comparable in number and type to those
Measurement Funds available to Participants in the Plan Year preceding the Plan
Year in which the Plan termination is effective.  In addition, following a Plan
termination, Participant Account Balances shall remain in the Plan and shall not
be distributed until such amounts become eligible for distribution in accordance
with the other applicable provisions of the Plan.  Notwithstanding the preceding
sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the
Employer may provide that upon termination of the Plan, all Account Balances of
the Participants shall be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

 

12.2                           Amendment.  Any Employer may, at any time, amend
or modify this Plan in whole or in part with respect to that Employer by the
action of its board of directors (or its designate); provided, however, that: 
(i) no amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Separation from Service as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification, nor shall any amendment or
modification materially and adversely affect the Participant’s rights to be
credited with additional amounts on such vested Account Balance pursuant to
Section 3.8 or otherwise materially and adversely affect the Participant’s
rights with respect to such vested Account Balance, and (ii) no amendment or
modification of this Section 12.1 shall be effective.  The amendment or
modification of this Plan shall not affect any Participant or Beneficiary who
has become entitled to the payment of benefits under this Plan as of the date of
the amendment or modification.  A change in the Measurement Funds offered under
this Plan shall not constitute an amendment or modification that is materially
adverse to the Participant’s rights with respect to the Participant’s Account
Balance for purposes of the first sentence of this Section 12.2; provided that
such a change is consistent with the provisions of Section 3.8(a) applicable
upon and following a Change in Control.

 

12.3                           Plan Agreement.  Despite the provisions of
Sections 12.1 and 12.2, if a Participant’s Plan Agreement contains benefits or
limitations that are not in this Plan document, the Employer may only amend or
terminate such provisions with the written consent of the Participant.

 

21

--------------------------------------------------------------------------------


 

12.4                           Effect of Payment.  The full payment of a
Participant’s vested Account Balance under Article 4, 5, 6, 7, 8, or 9,
whichever is applicable, of this Plan shall completely discharge all obligations
to the Participant and his or her designated Beneficiaries under this Plan and
with respect to the Participant’s Plan Agreement.

 

ARTICLE XIII

ADMINISTRATION

 

13.1                           Committee Duties.  This Plan shall be
administered by a Committee, which shall consist of the Board, or such committee
as the Board shall appoint.  Members of the Committee may be Participants in
this Plan.  The Committee shall act at meetings by affirmative vote of a
majority of the members of the Committee.  Any action permitted to be taken at a
meeting may be taken without a meeting if, prior to such action, a unanimous
written consent to the action is signed by all members of the Committee and such
written consent is filed with the minutes of the proceedings of the Committee. 
The Chairman or any other member or members of the Committee designated by the
Chairman may execute any certificate or other written direction on behalf of the
Committee.  When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.  Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself.

 

13.2                           Committee Authority.  The Committee shall enforce
this Plan in accordance with its terms, shall be charged with the general
administration of this Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:

 

·                                          To select the Measurement Funds
available from time to time;

 

·                                          To construe and interpret the terms
and provisions of this Plan;

 

·                                          To compute and certify to the amount
and kind of benefits payable to Participants and their Beneficiaries, to
determine the time and manner in which such benefits are paid, and to determine
the amount of any withholding taxes to be deducted pursuant to Section 3.9;

 

·                                          To maintain all records that may be
necessary for the administration of this Plan;

 

·                                          To provide for the disclosure of all
information and the filing or provision of all reports and statements to
Participants, Beneficiaries or governmental agencies as shall be required by
law;

 

·                                          To make and publish such rules for
the regulation of this Plan and procedures for the administration of this Plan
as are not inconsistent with the terms hereof;

 

·                                          To administer this Plan’s claims
procedures;

 

22

--------------------------------------------------------------------------------


 

·                                          To approve election forms and
procedures for use under this Plan; and

 

·                                          To appoint a plan recordkeeper or any
other agent, and to delegate to them such powers and duties in connection with
the administration of this Plan as the Committee may from time to time
prescribe.

 

13.3                           Agents.  In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

 

13.4                           Binding Effect of Decisions.  Except as expressly
provided in Section 15.6 with respect to an arbitrator’s de novo review of
determinations related to claims arising upon or following the occurrence of a
Change in Control, the decision or action of the Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of this Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in this Plan.

 

13.5                           Indemnity of Committee.  The members of the
Committee shall serve without compensation for their services hereunder.  The
Committee is authorized at the expense of the Company to employ such legal
counsel and/or Plan recordkeeper as it may deem advisable to assist in the
performance of its duties hereunder.  Expenses and fees in connection with the
administration of this Plan shall be paid by the Company.  All Employers shall,
to the fullest extent permitted by law, indemnify and hold harmless the members
of the Committee and any Employee to whom the duties of the Committee may be
delegated against any and all claims, losses, damages, expenses or liabilities
arising from any action or failure to act with respect to this Plan, except in
the case of willful misconduct by the Committee, any of its members, or any such
Employee.

 

13.6                           Employer Information.  To enable the Committee to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee on all matters relating to the compensation
of its Participants, the date and circumstances of the Retirement, Disability,
death, Change in Control Termination or Separation from Service of its
Participants, and such other pertinent information as the Committee may
reasonably require.

 

13.7                           Statements.  Under procedures established by the
Committee, a Participant shall be provided a statement on no less than an annual
basis with respect to such Participant’s Account as of the last day of the
preceding calendar year.

 

ARTICLE XIV

OTHER BENEFITS AND AGREEMENTS

 

14.1                           Coordination with Other Benefits.  The benefits
provided for a Participant and Participant’s Beneficiary under this Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Participant’s

 

23

--------------------------------------------------------------------------------


 

Employer.  This Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.

 

ARTICLE XV

CLAIMS PROCEDURES

 

15.1                           Presentation of Claim.  Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the benefits payable to such Claimant
pursuant to this Plan.  If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within sixty (60) days after
such notice was received by the Claimant.  All other claims must be made within
one hundred eighty (180) days of the date on which the event that caused the
claim to arise occurred.  The claim must state with particularity the
determination desired by the Claimant.

 

15.2                           Notification of Decision.

 

(a)                                  With respect to claims other than a claim
for a Disability Benefit, the Committee shall consider a Claimant’s claim within
a reasonable time, but no later than ninety (90) days after receiving the
claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period.  In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period.  The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination.  The
Committee shall notify the Claimant in writing:

 

(i)                                     that the Claimant’s requested
determination has been made, and that the claim has been allowed in full; or

 

(ii)                                  that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

 

(1)                                  the specific reason(s) for the denial of
the claim, or any part of it;

 

(2)                                  specific reference(s) to pertinent
provisions of this Plan upon which such denial was based;

 

(3)                                  a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(4)                                  an explanation of the claim review
procedure set forth in Section 15.3; and

 

24

--------------------------------------------------------------------------------


 

(5)                                  a statement of the Claimant’s right to
bring an arbitration pursuant to Section 15.6 or, to the extent required by law,
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

(b)                                 With respect to a claim for a Disability
Benefit, the Committee shall consider a Claimant’s claim within a reasonable
time, but no later than 45 days after receipt of a claim for a Disability
Benefit.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to termination of the initial 45-day
period.  In no event may the extension period exceed 30 days from the end of the
initial 45-day period.  The notice shall describe the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination.  If, prior to the end of the first 30-day
extension period, the Committee determines that, due to circumstances beyond the
Plan’s control, a decision cannot be rendered within that extension period, the
period for making the determination may be extended for an additional 30 days,
so long as the Committee notifies the Claimant prior to the expiration of the
first 30-day extension period of the circumstances requiring the extension and
the date as of which the Committee expects to render a decision. This notice of
extension shall specifically describe the standards on which entitlement to a
Disability Benefit is based, the unresolved issues that prevent a decision on
the claim, and the additional information needed to resolve those issues, and
that the Claimant has at least 45 days within which to provide the specified
information.  The Committee shall notify the Claimant in writing

 

(i)                                     that the Claimant’s requested
determination has been made, and that the claim has been allowed in full; or

 

(ii)                                  that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

 

(1)                                  the specific reason(s) for the denial of
the claim, or any part of it;

 

(2)                                  specific reference(s) to pertinent
provisions of this Plan upon which such denial was based;

 

(3)                                  a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(4)                                  an explanation of the claim review
procedure set forth in Section 15.3;

 

(5)                                  if an internal rule, guideline, protocol or
similar criteria (“internal standard”) was relied upon in making the
determination, a copy of the internal standard or a statement that the internal
standard was relied upon and that a copy of the internal standard shall be
provided to the Claimant free of charge upon request; and

 

25

--------------------------------------------------------------------------------

 

(6)                                  a statement of the Claimant’s right to
bring an arbitration pursuant to Section 15.6 or, to the extent required by law,
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

15.3                           Review of a Denied Claim.  On or before sixty
(60) days (180 days for a claim for a Disability Benefit) after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim.  The
Claimant (or the Claimant’s duly authorized representative):

 

(i)                                     may, upon request and free of charge,
have reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits;

 

(ii)                                  may submit written comments or other
documents; and/or

 

(iii)                               may request a hearing, which the Committee,
in its sole discretion, may grant.

 

15.4                           Decision on Review.

 

(a)                                  With respect to a claim other than for a
Disability Benefit, the Committee shall render its decision on review promptly,
and no later than sixty (60) days after the Committee receives the Claimant’s
written request for a review of the denial of the claim.  If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period.  In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination.  In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.  The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

(i)                                     specific reasons for the decision;

 

(ii)                                  specific reference(s) to the pertinent
Plan provisions upon which the decision was based;

 

(iii)                               a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

 

(iv)                              a statement of the Claimant’s right to bring a
civil action under ERISA Section 502(a).

 

26

--------------------------------------------------------------------------------


 

(b)                                 With respect to a claim for a Disability
Benefit, the Committee shall render its decision or review promptly, and no
later than 45 days after the Committee receives the Claimant’s written request
for a review of the denial of the claim.  If the Committee determines that
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 45-day period.  In no event shall such extension
exceed a period of 45 days from the end of the initial period.  The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to render the benefit
determination.  In rendering its decision, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.  The decision must be
written in a manner calculated to be understood by the Claimant, and it must
contain:

 

(i)                                     specific reasons for the decision;

 

(ii)                                  specific reference(s) to the pertinent
Plan provisions upon which the decision was based;

 

(iii)                               a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits;

 

(iv)                              a statement of the Claimant’s right to bring a
civil action under ERISA Section 502(a); and

 

(v)                                 if an internal standard was relied upon in
making the determination, a copy of the internal standard or a statement that
the internal standard shall be provided to the Claimant free of charge upon
request.

 

15.5                           Pre and Post-Change in Control Procedures.  With
respect to claims made prior to the occurrence of a Change in Control, a
Claimant’s compliance with the foregoing provisions of this Article 15 is a
mandatory prerequisite to a Claimant’s right to commence arbitration pursuant to
Section 15.6 with respect to any claim for benefits under this Plan.  With
respect to claims made upon and after the occurrence of a Change in Control, the
Claimant may proceed directly to arbitration in accordance with Section 15.6 and
need not first satisfy the foregoing provisions of this Article 15.

 

15.6                           Arbitration of Claims.  All claims or
controversies arising out of or in connection with this Plan, that the Company
or any Employer may have against any Claimant, or that any Claimant may have
against the Company or any Employer or against any of their respective officers,
directors, employees or agents acting in their capacity as such, shall, subject
to the initial review provided for in the foregoing provisions of this
Article 15 that are effective with respect to claims brought prior to the
occurrence of a Change in Control, be resolved through arbitration as provided
in this Section 15.6.  The decision of an arbitrator on any issue, dispute,
claim or controversy submitted for arbitration, shall be final and binding upon
the

 

27

--------------------------------------------------------------------------------


 

Company, each Employer and the Claimant and that judgment may be entered on the
award of the arbitrator in any court having proper jurisdiction.  With respect
to claims arising upon or following the occurrence of a Change in Control (but
not with respect to any determination made by the Committee prior to the Change
in Control), the arbitrator shall review de novo any claim previously considered
by the Committee pursuant to this Article 15.

 

Except as otherwise provided in this procedure or by mutual agreement of the
parties, any arbitration shall be administered:  (1) in accordance with the
then-current Model Employment Arbitration Procedures of the American Arbitration
Association (“AAA”) before an arbitrator who is licensed to practice law in the
state in which the arbitration is convened; or (2) if locally available, the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the
JAMS procedures then in effect.  The party who did not initiate the claim can
designate between JAMS or AAA (the “Tribunal”).  The arbitration shall be held
in the city in which the Claimant is or was last employed by the Company in the
nearest Tribunal office or at a mutually agreeable location.  Pre-hearing and
post-hearing procedures may be held by telephone or in person as the arbitrator
deems necessary.

 

The arbitrator shall be selected as follows: if the parties cannot agree on an
arbitrator, the Tribunal (JAMS or AAA) shall then provide the names of nine
(9) available arbitrators experienced in business employment matters along with
their resumes and fee schedules.  Each party may strike all names on the list it
deems unacceptable.  If more than one common name remains on the list of all
parties, the parties shall strike names alternately until only one remains.  The
party who did not initiate the claim shall strike first.  If no common name
remains on the lists of the parties, the Tribunal shall furnish an additional
list or lists until an arbitrator is selected.

 

The arbitrator shall interpret this Plan, any applicable Company policy or
rules and regulations, any applicable substantive law (and the law of remedies,
if applicable) of the state in which the claim arose or applicable federal law
(any such law to be applicable only to the extent consistent with
Section 17.9).  In reaching his or her decision, the arbitrator shall have no
authority to change or modify any lawful Company policy, rule or regulation, or
this Plan.  The arbitrator, and not any federal, state or local court or agency,
shall have exclusive and broad authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Plan,
including but not limited to, any claim that all or any part of this Plan is
voidable.

 

The arbitrator shall have authority to entertain a motion to dismiss and/or
motion for summary judgment by any party and shall apply the standards governing
such motions under the Federal Rules of Civil Procedure.

 

Each party shall have the right to subpoena witnesses and documents for the
arbitration hearing by requesting a subpoena from the arbitrator.  Any such
request shall be served on all other parties, who shall advise the arbitrator in
writing of any objections that the party may have to issuance of the subpoena
within ten (10) calendar days of receipt of the request.

 

At least thirty (30) calendar days before the arbitration, the parties must
exchange lists of witnesses, including any expert(s), and copies of all exhibits
intended to be used at the

 

28

--------------------------------------------------------------------------------


 

arbitration.

 

All expenses of such arbitration, including the fees and expenses of the counsel
for the Claimant, shall be borne by the Company unless it is finally determined
that the Claimant did not commence the arbitration in good faith and had no
reasonable basis therefore.  Any reimbursement for such expenses by the Company
shall be paid by the end of the taxable year following the taxable year in which
the Claimant incurred the expense.

 

Notwithstanding the foregoing, if the claim is for a Disability Benefit, the
following rules apply:  (1) the Employer will not assert that a Claimant has
failed to exhaust administrative remedies if the Claimant does not submit to
arbitration; (2) any applicable statute of limitations or other similar defense
is tolled during the time the arbitration is pending, and (3) the Claimant may
only submit to arbitration after exhausting the claims procedure described
above.

 

ARTICLE XVI

THE TRUST

 

16.1                           Establishment of the Trust.  In order to provide
assets from which to fulfill the obligations of the Participants and their
beneficiaries under this Plan, the Company may establish a trust by a trust
agreement with a third party, the trustee, to which each Employer may, in its
discretion, contribute cash or other property, including securities issued by
the Company, to provide for the benefit payments under this Plan, (the “Trust”).

 

16.2                           Interrelationship of this Plan and the Trust. 
The provisions of this Plan and the applicable Plan Agreement shall govern the
rights of a Participant to receive distributions pursuant to this Plan.  The
provisions of the Trust shall govern the rights of the Employers, Participants
and the creditors of the Employers to the assets transferred to the Trust.  Each
Employer shall at all times remain liable to carry out its obligations under
this Plan.

 

16.3                           Distributions From the Trust.  Each Employer’s
obligations under this Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Employer’s obligations under this Plan.

 

ARTICLE XVII

MISCELLANEOUS

 

17.1                           Status of Plan.  This Plan is intended to be a
plan that is not qualified within the meaning of Code Section 401(a) and that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of ERISA Sections 201(2),
301(a)(3) and 401(a)(1).  This Plan shall be administered and interpreted (a) to
the extent possible in a manner consistent with the intent described in the
preceding sentence, and (b) in accordance with Code Section 409A and related
Treasury guidance and Regulations to avoid the imputation of any tax, penalty or
interest under Code Section 409A.

 

17.2                           Unsecured General Creditor.  Each Employer’s
obligation under this Plan shall be merely that of an unfunded and unsecured
promise of the Employer to pay money in the future, and the rights of the
Participants and Beneficiaries shall be no greater than those of

 

29

--------------------------------------------------------------------------------


 

unsecured general creditors.  Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company or any Employer.  No
assets of the Company or any other Employer shall be held under any trust
(except as provided in Article 16), or held in any way as collateral security
for the fulfilling of the obligations of the Company or other Employer under
this Plan.  Any and all of each Employer’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Employer.

 

17.3                           Employer’s Liability.  An Employer’s liability
for the payment of benefits shall be defined only by this Plan and the Plan
Agreement, as entered into between the Employer and a Participant.  An Employer
shall have no obligation to a Participant under this Plan except as expressly
provided in this Plan and his or her Plan Agreement.  Each Employer shall be
liable for the payment of amounts deferred under this Plan (as adjusted pursuant
to Section 3.8) with respect to a Participant to the extent that such amounts
would have otherwise been payable to the Participant by that Employer.

 

17.4                           Nonassignability.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable.  No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment (except
to the extent the Participant’s Employer may be required to garnish amounts from
payments due under this Plan pursuant to applicable law) or sequestration for
the payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.  If
any Participant, Beneficiary or successor in interest is adjudicated bankrupt or
purports to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amount, if any, payable hereunder, or any part thereof, the
Committee, in its sole discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

 

17.5                           Not a Contract of Employment.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between any Employer and the Participant.  Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement. 
Nothing in this Plan or in any Plan Agreement or other document related to this
Plan shall constitute such an employment agreement or shall otherwise be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

 

17.6                           Furnishing Information.  A Participant or his or
her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of this

 

30

--------------------------------------------------------------------------------


 

Plan and the payments of benefits hereunder, including but not limited to taking
such physical examinations as the Committee may deem necessary to obtain or
maintain any insurance on the life of the Participant as contemplated by
Section 17.17.

 

17.7                           Terms.  Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

 

17.8                           Captions.  The captions of the articles, sections
and paragraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

 

17.9                           Governing Law.  Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of California without regard to its conflicts of laws principles.

 

17.10                     Notice.  Any notice or filing required or permitted to
be given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified U.S. mail, postage prepaid,
to the address below:

 

 

International Rectifier Corporation

 

 

Attn: Director, Global Compensation

 

 

101 N. Sepulveda Avenue

 

 

El Segundo, CA 90245

 

 

(310) 726-8000

 

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified U.S. mail, postage prepaid, to the last address of the
Participant reflected on the payroll records (or, in the case of a Director,
Board records) of the Company.

 

Any such notice shall be deemed given as of the date of delivery or, if delivery
is made by registered or certified U.S. mail, as of the date shown on the
postmark on the receipt for registration or certification.  The Company or a
Participant may change its address pursuant to the foregoing by furnishing a
written notice pursuant to the foregoing to the other, which notice shall
include the person’s new address and make specific reference to the importance
of the notice.

 

17.11                     Successors.  The provisions of this Plan shall bind
and inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s Beneficiaries.

 

17.12                     Spouse’s Interest.  The interest in the benefits
hereunder of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

 

31

--------------------------------------------------------------------------------


 

17.13                     Validity.  In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

 

17.14                     Incompetent.  If the Committee determines in its
reasonable discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person.  The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit.  Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under this
Plan for such payment amount.

 

17.15                     Court Order.  The Committee is authorized to comply
with any court order in any action in which this Plan or the Committee has been
named as a party, including any action involving a determination of the rights
or interests in a Participant’s benefits under this Plan.  Notwithstanding the
foregoing, the Committee shall interpret this provision in a manner that is
consistent with applicable tax law, including but not limited to guidance issued
after the effective date of this Plan.

 

17.16                     Insurance.  The Employers, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose.  The Employers or the trustee of the Trust,
as the case may be, shall be the sole owner and beneficiary of any such
insurance.  The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

 

17.17                     Additional Special Rules Regarding Deferred Payment. 
If any portion of a Participant’s Account Balance under this Plan is required to
be included in income by the Participant prior to receipt due to a failure of
this Plan to comply with the requirements of Code Section 409A and related
Treasury Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of (i) the
portion of his or her Account Balance required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury Regulations, or (ii) the unpaid vested Account
Balance.

 

17.18                     Construction Consistent With Applicable Tax Rules. 
The Committee shall, to the maximum extent reasonably possible, interpret all
provisions of this Plan in a manner that is consistent with all applicable laws,
rules and regulations and the intended tax consequences of this Plan (including,
without limitation, guidance that may be issued after the effective date of this
Plan).

 

32

--------------------------------------------------------------------------------


 

17.19                     Domestic Relations Orders.  If necessary to comply
with a domestic relations order, as defined in Code Section 414(p)(1)(B),
pursuant to which a court has determined that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under this Plan, the
Committee shall have the right to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under this Plan to such spouse
or former spouse.

 

17.20                     Small Benefit Exception.  Notwithstanding the
foregoing, the Committee may, in its sole discretion and as determined by it in
writing, pay the benefits in a single lump sum if the sum of all benefits
payable to the Participant under this Plan and all Similar Plans is less than or
equal to the applicable dollar amount under Section 402(g)(1)(B) of the Code.

 

17.21                     Conflict of Interest Exception, Etc.  Notwithstanding
the foregoing, the Committee may, in its sole discretion, pay benefits in a
single lump sum if permitted under Treas. Reg. §1.409A-3(j)(4)(iii).  In
addition, the Committee may, in its sole discretion, accelerate the payment of
benefits if and to the extent permitted under any of the other exceptions
specified in Treas. Reg. §1.409A-3(j)(4) to the general rule in Section 409A of
the Code prohibiting accelerated payments, provided that the terms of
Section 17.20 of the Plan shall govern whether benefits will be paid in a single
lump sum pursuant to the small benefit exception contained in Treas. Reg.
§1.409A-3(j)(4)(v).

 

IN WITNESS WHEREOF, the Company has caused the undersigned, its duly authorized
officer, to execute this Plan document as of this 31st day of December, 2008.

 

 

“Company”

 

International Rectifier Corporation,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Print Name:

Lawrence A. Michlovich

 

Title:

Assistant Secretary

 

 

33

--------------------------------------------------------------------------------
